DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 26, 2019. Claims 23-44 are pending. Claims 1-22 have been canceled. New claims 23-44 have been added. Claims 38-41 are withdrawn as pertaining to a non-elected invention.
Election/Restrictions
Applicant's election with traverse of claims 23-37 & 42-44 in the reply filed on October 31, 2022 is acknowledged.  The traversal is on the ground(s) that “there would not appear to be any burden, let alone a serious search and examination burden, if restriction were not required.”  This is not found persuasive because the instant invention pertains to a national stage application and therefore falls under the unity of invention standard. Applicant has failed to show that there is no lack of unity or that 
the groups of inventions relate to a single general inventive concept or special technical features under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 43 is objected to because of the following informalities:  
In regards to claim 43, at line 6, the limitations “a desired orientation is selected” should apparently read --a selected desired orientation--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the plurality of deformable members are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle” in claim 23 & 42, and “friction enhancing coating” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 28, 30, 37 & 43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 25, at line 3, the limitations “and/or” render the claim indefinite; for example, it is unclear whether the claim language following the limitations are part of the claim.
In regards to claim 28, at line 3, the limitations “and/or” render the claim indefinite; for example, it is unclear whether the claim language following the limitations are part of the claim.
In regards to claim 30, at line 3, the two successive limitations “and/or” render the claim indefinite; for example, it is unclear whether the claim language following the limitations are part of the claim.
In regards to claim 37, at line 2, the acronym “i.e.” renders the claim indefinite because it is unclear whether the claim language following the acronym are part of the claim; moreover, one cannot be certain what the acronym “i.e.” is intended to represent.
In regards to claim 43, at line 4, the limitations “and/or” render the claim indefinite; for example, it is unclear whether the claim language following the limitations are part of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 27, 31-34, 37 & 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al. (US 2013/0303847) (“Sitti” hereinafter) in view of Rammler (US 5,078,697)
In regards to claim 23, Sitti discloses a magnetically actuated capsule endoscope 10, the magnetically actuated capsule endoscope 10 comprising: 
a body having a top housing part 18 and a bottom housing part 30; 
a permanent magnet (16, 24) arranged within the top housing part 18; 
a plurality of deformable members 20 extending from the top housing part 18 to



    PNG
    media_image1.png
    400
    569
    media_image1.png
    Greyscale

an end of the bottom housing part 30; and
wherein the plurality of deformable members 20 are configured to repeatedly expand and contract (see at least abstract, figs. 1A-I and par 0008, 0077-0083, 0085, 0131-0133 & 0169-0170).  
Sitti discloses a capsule endoscope 10, as described above, that fails to explicitly teach a capsule endoscope comprising a needle projecting from the top housing part towards the bottom housing part and surrounded by the plurality of deformable members, wherein the plurality of deformable members are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle.
However, Rammler teaches that it is known to provide a device comprising a needle (16, 42) projecting from the top housing part towards the bottom housing part and surrounded by the plurality of deformable members (22, 46, 72), wherein the plurality of deformable members (22, 46, 72) are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle (16, 42) (see at least abstract, figs. 1-4 and col. 2, lines 28-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti comprising a needle projecting from the top housing part towards the bottom housing part and surrounded by the plurality of deformable members, wherein the plurality of deformable members are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle as taught by Rammler since such a modification would amount to applying a known technique (i.e., as taught by Rammler) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing an injection needle within a protective collar which surrounds the needle point and prevents any contact with the needle, except when the needle is injected into skin or tissue (see at least abstract and col. 1, lines 45-57 of Rammler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 27, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, further comprising at least one camera 12 or camera system 12, wherein a first camera or camera system is provided at an end of the top housing part 18 and is configured to record at least one of images and videos of an environment of the magnetically actuated capsule endoscope 10 (see at least par 0077).  
In regards to claim 31, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, wherein each of the plurality of deformable members 20 is configured to contract on the application of a pre-defined externally applied magnetic field (see at least par 0079).  
In regards to claim 32, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 31, wherein the externally applied magnetic field induces a contraction force of greater than 0.4 N at the plurality of deformable members 20 (see par 0133, 0162, 0166, 0182-0183 & 0267).  
In regards to claim 33, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, 388796-00006 (M11727PWOUS) wherein each of the plurality of deformable members 20 has an inherent restoring force of at most 0.45 N and is configured to adopt a fully expanded state when no external magnetic field is applied or a partially expanded state if an external magnetic field is applied that induces a contraction force of less than 0.45 N at each of the plurality of deformable members 20 (see at least figs. 4A-C and par 0096-0097).  
In regards to claim 34, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, wherein the magnetically actuated capsule endoscope 10 is configured to be moved in an externally applied magnetic field and wherein the plurality of deformable members 20 are configured to contract on the application of a pre-defined magnetic field gradient, with the magnetic field gradient utilized for the deformation of the plurality of deformable members 20 being larger than the magnetic field gradient used to move the magnetically actuated capsule endoscope 10 (see at least par 0079, 0282 & 0293-0294).  
In regards to claim 37, Sitti discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, that fails to explicitly teach a capsule endoscope wherein, in the completely uncovered state, i.e. in the fully contracted state of the deformable members, the tip of the needle projects by at least 5 mm from the end of the bottom housing part.  However, Rammler teaches that it is known to provide a device wherein, in the completely uncovered state, i.e. in the fully contracted state of the deformable members (22, 46, 72), the tip of the needle (16, 42) projects from the end of the bottom housing part (see at least abstract, figs. 1-4 and col. 2, lines 28-66). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti wherein, in the completely uncovered state, i.e. in the fully contracted state of the deformable members, the tip of the needle projects from the end of the bottom housing part as taught by Rammler since such a modification would amount to applying a known technique (i.e., as taught by Rammler) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing an injection needle within a protective collar which surrounds the needle point and prevents any contact with the needle, except when the needle is injected into skin or tissue (see at least abstract and col. 1, lines 45-57 of Rammler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Sitti as modified by Rammler discloses a capsule endoscope wherein the tip of the needle projects by at least 5 mm from the end of the bottom housing part. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the tip of the needle projects by at least 5 mm from the end of the bottom housing part as claimed in order to provide a needle penetration depth that is suitable for access to most of the organs of the gastrointestinal tract whose thickness is ubiquitously known to be no more than 5-6 mm thick when not distended (see at least par 0004 of US 2006/0069349).
In regards to claim 42, Sitti discloses a method of actuating a magnetically actuated capsule endoscope 10, the magnetically actuated capsule endoscope 10 comprising: 
a body having a top housing part 18 and a bottom housing part 30; 
a permanent magnet (16, 24) arranged within the top housing part 18; 
a plurality of deformable members 20 extending from the top housing part 18 to an end of the bottom housing part 30; and, 

    PNG
    media_image1.png
    400
    569
    media_image1.png
    Greyscale

the method comprising the steps of: 
applying a magnetic field in order to move (i.e., through rolling locomotion) the magnetically actuated capsule endoscope 10 through a workspace (see at least par 0282 & 0293-0294), 
positioning the magnetically actuated capsule endoscope 10 at a desired location within the workspace (i.e., using localization); and 
changing the magnetic field to have at least one of a different field strength and a different magnetic field gradient (see at least abstract, figs. 1A-I and par 0008, 0077-0083, 0085, 0131-0133, 0169-0170, 0282 & 0293-0294).  
Sitti discloses a method, as described above, that fails to explicitly teach a method comprising providing a needle projecting from the top housing part and surrounded by the plurality of deformable members, wherein the plurality of deformable members are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle; and changing the magnetic field to have at least one of a different field strength and a different magnetic field gradient in order to cause the tip of the needle to be repeatedly projected beyond the end of the bottom housing part. 
However, Rammler teaches that it is known to provide a method comprising providing a needle (16, 42) projecting from the top housing part and surrounded by the plurality of deformable members (22, 46, 72), wherein the plurality of deformable members (22, 46, 72) are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle (16, 42) (see at least abstract, figs. 1-4 and col. 2, lines 28-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Sitti comprising providing a needle projecting from the top housing part and surrounded by the plurality of deformable members, wherein the plurality of deformable members are configured to repeatedly expand and contract to respectively cover and uncover a tip of said needle as taught by Rammler, and changing the magnetic field to have at least one of a different field strength and a different magnetic field gradient, as taught by Sitti, in order to cause the tip of the needle to be repeatedly projected beyond the end of the bottom housing part as taught by Rammler since such a modification would amount to applying a known technique (i.e., as taught by Rammler) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing very distinct critical forces to effect drug release (see at least par 0293 of Sitti) by moving an injection needle from within a protective collar which surrounds the needle point and prevents any contact with the needle, except when the needle is injected into skin or tissue (see at least abstract and col. 1, lines 45-57 of Rammler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 43, while Sitti discloses a method wherein the magnetic field applied in order to move the magnetically actuated capsule endoscope 10 through the workspace has a magnetic field strength;688796-00006 (Ml1727PWOUS) and/or wherein on positioning the magnetically actuated capsule endoscope 10 at a desired location a magnetic field having a desired strength selected and a desired orientation is selected, with the desired orientation being selected in accordance with a desired direction of orientation at the desired location (see at least par 0104, 0108-0110, 0117, 0149-0152, 0204-0205, 0282 & 0293), Sitti as modified by Rammler discloses the method in accordance with claim 42, that fails to explicitly teach a method wherein the magnetic field applied in order to move the magnetically actuated capsule endoscope through the workspace has a magnetic field strength selected in the range of 5 mT to 9 mT;  688796-00006 (Ml1727PWOUS) and/or wherein on positioning the magnetically actuated capsule endoscope 10 at a desired location a magnetic field having a desired strength selected in the range of 30 mT to 70 mT  and a desired orientation is selected, with the desired orientation being selected in accordance with a desired direction of orientation of the needle at the desired location.  However, Sitti discloses (see at least par 0282 & 0293-0294) that the magnetic field strength needs to be optimized to create “very distinct” critical forces for shape deformation, shape recovery, and drug release of the capsule endoscope and as such the strength of the magnetic field applied to the device is disclosed to be a result effective variable in that the critical forces generated by the external magnetic field need to be very distinct to selectively achieve local drug release and/or a rolling motion of the capsule endoscope based on the strength of the magnetic field. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Sitti as modified by Rammler by making the magnetic field strength be selected in the range of 5 mT to 9 mT and/or wherein on positioning the magnetically actuated capsule endoscope 10 at a desired location a magnetic field having a desired strength selected in the range of 30 mT to 70 mT as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 44, Sitti as modified by Rammler discloses the method in accordance with claim 42, that fails to explicitly teach a method wherein the magnetic field applied to effect a deformation of the plurality of deformable members in order to cause the needle to be repeatedly moved beyond the end of the bottom housing part has a magnetic field strength selected in the range of 30 mT to 70 mT and a magnetic field inducing a force applied at the deformable members selected in the range of 0.5 to 0.8 N. However, Sitti discloses (see at least par 0282 & 0293-0294) that the magnetic field strength needs to be optimized to create “very distinct” critical forces for shape deformation, shape recovery, and drug release of the capsule endoscope and as such the strength of the magnetic field applied to the device is disclosed to be a result effective variable in that the critical forces generated by the external magnetic field need to be very distinct to selectively achieve local drug release and/or a rolling motion of the capsule endoscope based on the strength of the magnetic field. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Sitti as modified by Rammler by making the magnetic field strength selected in the range of 30 mT to 70 mT and a magnetic field inducing a force applied at the deformable members selected in the range of 0.5 to 0.8 N as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitti (‘847) in view of Rammler (‘697) further in view of Morris et al. (US 2002/0120260) (“Morris” hereinafter).
In regards to claim 24, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, that fails to explicitly teach a capsule endoscope wherein the end of the bottom housing part further comprises a locating pad. However, Morris teaches that it is known to provide a device wherein the end of the bottom housing part further comprises a locating pad (12c, 14) (see at least figs. 3 & 4A-E and par 0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the end of the bottom housing part further comprises a locating pad as taught by Morris since such a modification would amount to applying a known technique (i.e., as taught by Morris) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing a textured coating to increase the coefficient of friction with the tissue surface, which serves to stabilize contact surface on the tissue surface and/or reduce movement of the contact surface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 24, that fails to explicitly teach a capsule endoscope wherein the locating pad forms the end of the bottom housing part and has an aperture present therein for the needle; and/or wherein the locating pad comprises means for attaching the end of the bottom housing part to a surface. However, Morris teaches that it is known to provide a device wherein the locating pad (12c, 14) forms the end of the bottom housing part and has an aperture present therein for the needle 18 (see at least figs. 3 & 4A-E and par 0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the locating pad forms the end of the bottom housing part and has an aperture present therein for the needle as taught by Morris since such a modification would amount to applying a known technique (i.e., as taught by Morris) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing a textured coating to increase the coefficient of friction with the tissue surface, which serves to stabilize contact surface on the tissue surface and/or reduce movement of the contact surface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 26, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 25, that fails to explicitly teach a capsule endoscope wherein the locating pad comprises at least one of a friction enhancing coating and a plurality of fibers. However, Morris teaches that it is known to provide a device wherein the locating pad comprises a friction enhancing coating 12 (see at least figs. 3 & 4A-E and par 0088). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the locating pad comprises a friction enhancing coating as taught by Morris since such a modification would amount to applying a known technique (i.e., as taught by Morris) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as providing a textured coating to increase the coefficient of friction with the tissue surface, which serves to stabilize contact surface on the tissue surface and/or reduce movement of the contact surface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitti (‘847) in view of Rammler (‘697) further in view of Tanaka et al. (US 2008/0294143) (“Tanaka” hereinafter).
Sitti as modified by Rammler discloses a magnetically actuated capsule endoscope 10 in accordance with claim 27, that fails to explicitly teach a capsule endoscope further comprising a second camera or camera system that is arranged in the region of the needle and is configured to record images and/or videos from a region around the tip of the needle.  
However, Tanaka teaches that it is known to provide a capsule endoscope further comprising a camera or camera system 8 that is arranged in the region of the needle 4 and is configured to record images and/or videos from a region around the tip of the needle 4 (see at least figs. 3 & 5-12; par 0051-0058). Moreover, the Office takes Official notice that it is known to provide a capsule with a second camera unit (see US 2011/0166416). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler further comprising a second camera or camera system, as claimed, that is arranged in the region of the needle and is configured to record images and/or videos from a region around the tip of the needle as taught by Tanaka in order to detect a position relation between a biological tissue surface in the desired part and the injection needle since it is known to provide a capsule with a second camera. 
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitti (‘847) in view of Rammler (‘697) further in view of Tearney et al. (US 2016/0338578) (“Tearney” hereinafter).
In regards to claim 29, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, that fails to explicitly teach a capsule endoscope further comprising a tether, with the tether being configured to effect a removal of the magnetically actuated capsule endoscope through the application of a force. However, Tearney teaches that it is known to provide a capsule endoscope 102 further comprising a tether 112, with the tether 112 being configured to effect a removal of the magnetically actuated capsule endoscope 102 through the application of a force (see at least abstract, figs. 1-6 and par 0026 & 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler further comprising a tether, with the tether being configured to effect a removal of the magnetically actuated capsule endoscope through the application of a force as taught by Tearney since Tearney teaches that tetherless endoscope capsule (see figs. 4 & 6 thereof) is known alternative to a tethered capsule (see at least figs. 3 & 5 thereof).
In regards to claim 30, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 29, that fails to explicitly teach a capsule endoscope wherein the tether is configured as a conduit for electric cables configured to transmit and/or receive signals and/or energy to components of the magnetically actuated capsule endoscope. However, Tearney teaches that it is known to provide a capsule endoscope wherein the tether 112 is configured as a conduit for electric cables configured to transmit and/or receive signals and/or energy to components of the magnetically actuated capsule endoscope 102 (see at least abstract, figs. 1-6 and par 0026 & 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the tether is configured as a conduit for electric cables configured to transmit and/or receive signals and/or energy to components of the magnetically actuated capsule endoscope as taught by Tearney since Tearney teaches that tetherless endoscope capsule (see figs. 4 & 6 thereof) is known alternative to a tethered capsule (see at least figs. 3 & 5 thereof).
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitti (‘847) in view of Rammler (‘697) further in view of Imran et al. (US 2017/0066824) (“Imran” hereinafter).
In regards to claim 35, Sitti as modified by Rammler discloses the magnetically actuated capsule endoscope 10 in accordance with claim 23, that fails to explicitly teach a capsule endoscope wherein the magnetically actuated capsule endoscope is encapsulated by a shell, with the shell being configured to dissolve in a liquid environment after a pre- defined time. However, Imran teaches that it is known to provide a capsule endoscope wherein the magnetically actuated capsule endoscope is encapsulated by a shell, with the shell being configured to dissolve in a liquid environment after a pre- defined time (see at least abstract, figs. 2-8c and par 0012, 0014, 0020-0022 & 0025-0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the capsule endoscope of Sitti as modified by Rammler wherein the magnetically actuated capsule endoscope is encapsulated by a shell, with the shell being configured to dissolve in a liquid environment after a pre- defined time as taught by Imran since since such a modification would amount to applying a known technique (i.e., as taught by Imran) to a known device (i.e., as taught by Sitti) ready for improvement to achieve a predictable result such as allowing the targeted delivery of a therapeutic agent in a preselected portion of the intestinal tract (see at least par 0012 of Imran)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 36, Sitti as modified by Rammler and Imran discloses the magnetically actuated capsule endoscope 10 in accordance with claim 35, that fails to explicitly teach wherein the pre-defined time is selected in the range of 10 s to 10 min.  
However, Imran discloses (see at least par 0012) that the predefined time needs to be optimized to “allow the targeted delivery of a therapeutic agent in a selected portion of the intestinal tract” and as such predefined time of dissolution of the shell of the device is disclosed to be a result effective variable in that it allows the targeted delivery of a therapeutic agent in a preselected portion of the intestinal tract. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Sitti as modified by Rammler and Imran by making the predefined time be selected in the range of 10 s to 10 min as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0301497 to Shachar et al. discloses a diagnostic and therapeutic magnetic propulsion capsule and method for using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791